626 S.E.2d 270 (2006)
360 N.C. 353
Harry E. MUNN, Jr.
v.
NORTH CAROLINA STATE UNIVERSITY.
No. 567A05.
Supreme Court of North Carolina.
March 3, 2006.
Unti & Lumsden, L.L.P., by Michael L. Unti and Sharon L. Smith, Raleigh, for plaintiff-appellee.
Roy Cooper, Attorney General, by John P. Scherer II and Kimberly D. Potter, Assistant Attorneys General, for defendant-appellant.
*271 PER CURIAM.
As to the issue on direct appeal, we reverse the decision of the Court of Appeals for the reasons stated in the dissenting opinion. Further, we conclude that the petition for discretionary review as to additional issues was improvidently allowed.
REVERSED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.